It appearing to the court that heretofore on the _____ day of September, 1924, an order was made by the concurrence of Judges Robinson, Matthias, Day and Conn dismissing said error proceedings upon the authority of Miner v. Witt, 82 Ohio St. 237, from which order and judgment of dismissal Marshall, Chief Justice, and Jones and Allen, Justices, dissented, and it further appearing that said order was through inadvertence not entered at said time, the court now orders that this order be entered by the clerk of this court upon the journal of this court as of the date September 30, 1924, and of the January, 1924, term of said court.
Dismissed.
ROBINSON, MATTHIAS, DAY and CONN, JJ., concur.
MARSHALL, C.J., JONES and ALLEN, JJ., dissent. *Page 725